DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 10-18 are pending in this application.Claims 10-11 and 17-18 are presented as currently amended or original claim.
Claims 12-16 are presented as previously amended claims.
No claims are newly presented.
Claims 1-9 are cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield et al. (US 9195914 B2) (hereinafter Fairfield) in view of Choi (US 20160132728 A1). As regards the individual claims:
Regarding claim 10, Fairfield teaches a method of:
A motor vehicle comprising (Fairfield: Col. 3, lns. 37-44; a vehicle control system may be implemented in or take the form of other vehicles)
a vehicle guidance system configured to guide the motor vehicle in an at least partly automated manner (Fairfield: Col. 3, lns. 17-22; the autonomous vehicle may be configured to detect the construction zone and drive through the construction zone safely.)
wherein the vehicle guidance system has a controller configured to determine output data based at least in part on input data (Fairfield: Col. 3, lns. 13-36; a computing device, configured to control the vehicle, may be configured to receive, from an image-capture device coupled to the computing device, one or more images of a vicinity of the road on which the vehicle is travelling [which is used] to detect a construction zone sign [inter alia and] modify a control strategy associated with a driving behavior of the vehicle; and control the vehicle based on the modified control strategy)
the output data to be used to actuate at least one actuator of the motor vehicle to implement at least in part the at least partly automated operation of the motor vehicle (Fairfield: Col. 18, lns. 09-20; a given control strategy may comprise a program or computer instructions that characterize actuators controlling the vehicle 402 (e.g., throttle, steering gear, brake, accelerator, or transmission shifter) based on the determined likelihood.)
wherein the input data comprises sensor data of at least one sensor of the motor vehicle (Fairfield: Col. 3, lns. 13-36; [vehicle] may be configured to receive, from an image-capture device coupled to the computing device, one or more images of a vicinity of the road on which the vehicle is travelling. Also, the computing device may be configured to determine one or more image portions in the one or more images that may depict sides of the road at a predetermined height range. Further, the computing device may be configured to detect a construction zone sign in the one or more image portions, and determine a type of the construction zone sign in the one or more image portions. Accordingly, the computing device may be configured to modify a control strategy associated with a driving behavior of the vehicle)
wherein the controller comprises an inference unit having a probabilistic model (Fairfield: Col. 15, lns. 14-34; the computing device may be configured to generate a probabilistic model (e.g., a Gaussian distribution), based on the information relating to detection of the construction zone received from the plurality of sources and the respective reliability metrics assigned to the plurality of sources, to determine the likelihood of the existence of the construction zone. For example, the likelihood of the existence of the construction zone may be determined as a function of a set of parameter values that are determined based on the information from the plurality of sources and the respective reliability metrics. In this example, the likelihood may be defined as equal to probability of an observed outcome (the existence of the construction zone) given those parameter values. Those skilled in the art will appreciate that determining the likelihood function may involve distinguishing between discrete probability distribution, continuous probability distribution, and mixed continuous-discrete distributions, and that several types of likelihood exist such as log likelihood, relative likelihood, conditional likelihood, marginal likelihood, profile likelihood, and partial likelihood.)
configured to describe traffic rules (Fairfield: Col. 12, lns. 60-67 Col. 13, lns. 01-23; information relating to detection of the construction zone may include map information related to prior or preexisting maps. For example, the map information may include information associated with traffic signs 416A-B, a number of lanes on the road 404, locations of lane boundaries, etc. The prior maps may be populated with existing signs manually or through electronic detection of the existing signs. However, the map information may not include information relating to recent road changes due to temporary road work that may cause changes to road lanes [furthermore] each source of information of the plurality of sources of information may be assigned a respective reliability metric. The reliability metric may be indicative of a level of confidence of the detection of the construction zone based on respective information received from that source of information [such as vehicle sensors, such that] the computing device may be configured to detect, based on the traffic information, existence of a construction zone with level of confidence that is higher than a respective level of confidence of detecting the construction zone based on the [sensor data used alone. Finally] the reliability metric may be determined based on previously collected data from a plurality of driving situations) (Fairfield: Fig. 003; simplified example flow chart]).

    PNG
    media_image1.png
    668
    441
    media_image1.png
    Greyscale

wherein the probabilistic model comprises facts and inference rules respectively corresponding to the traffic rules (Fairfield: Col. 16, lns. 64-67 Col. 17, lns. 01-07; comprise sets of rules associated with traffic interaction in various driving contexts such as approaching a construction zone. The control strategy may comprise rules that determine a speed of the vehicle and a lane that the vehicle may travel on while taking into account safety and traffic rules and concerns (e.g., changes in road geometry due to existence of a construction zone, vehicles stopped at an intersection and windows-of-opportunity in yield situation, lane tracking, speed control, distance from other vehicles on the road, passing other vehicles) (Fairfield: Col. 17, lns. 9-16; in approaching a construction zone, the computing device may be configured to modify or select, based on the determined likelihood of the existence of the construction zone, a control strategy comprising rules for actions that control the vehicle speed to safely maintain a distance with other objects and select a lane that is considered safest given road changes due to the existence of the construction zone.)
While Fairfield does not explicitly teach:
wherein the inference unit is configured to: receive request data and evidence data; Fairfield does teach: 
A method of recognizing construction site by using a combination of pre-existing map data and sensor data, each evaluated for reliability independently and in combination, in which, an increasing likelihood of entering a construction site can trigger the control system to consider additional sensor data (Fairfield: Col. 17, lns. 19-24; the computing device may be configured to utilize sensor information, received from on-board sensors on the vehicle 402 or off-board sensors in communication with the computing device, in making a navigation decision rather than preexisting map information that may not include information and changes relating to the construction zone) (Fairfield: Col. 22, lns. 41-52; the computing device may be configured to rank the plurality of sources of information based on a condition of the road . . . and/or based on the respective reliability metric assigned to each source of the plurality of sources. The ranking may be indicative of which sensor(s) to rely on or give more weight) (Fairfield: Col. 15, lns. 14-34; the likelihood of the existence of the construction zone may be determined as a function of a set of parameter values that are determined based on the information from the plurality of sources and the respective reliability metrics. In this example, the likelihood may be defined as equal to probability of an observed outcome (the existence of the construction zone) given those parameter values.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Fairfield teaches the limitation based on the logic that Fairfield is indicating that once the probability of entering a construction zone is high enough, the computing device (inference unit here) can request additional sensor processing be used rather than preexisting map information; as such, to a person of ordinary skill in the art that would make obvious that the unit can request data and evidence data.
Fairfield further teaches:
wherein the evidence data is derived from the input data and relates to traffic rules,  wherein each item of the evidence data is assigned a degree of reliability (Fairfield: Col. 10, lns. 63-67 Col. 11, lns. 01-04; receiving, at a computing device configured to control a vehicle, from a plurality of sources of information, information relating to detection of a construction zone on a road on which the vehicle is travelling, and each source of information of the plurality of sources of information may be assigned a respective reliability metric indicative of a level of confidence of the detection of the construction zone based on the information received from that source of information.)
Fairfield does not explicitly teach:
and wherein the request data comprises a query as to whether at least one second motor vehicle will perform an action; however, Choi does teach:
and wherein the request data comprises a query as to whether at least one second motor vehicle will perform an action; (Choi: US 20160132728 A1 ¶ 071; In another example, the system may include a [queryable] library of rules about object performance in various situations. For example, a car in a left-most lane that has a left-turn arrow mounted on the light will very likely turn left when the arrow turns green. The library may be built manually, or by the vehicle's observation of other vehicles (autonomous or not) on the roadway. The library may begin as a human-built set of rules which may be improved by vehicle observations. Similarly, the library may begin as rules learned from vehicle observation and have humans examine the rules and improve them manually. This observation and learning may be accomplished by, for example, tools and techniques of machine learning.) (Choi: US 20160132728 A1 ¶ 070; predicted behavior of other objects is based not only on the type of object and its current trajectory, but also based on some likelihood that the object may or may not obey traffic rules or pre-determined behaviors.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fairfield with the teachings of Choi because the use of a known technique to improve similar devices in the same way is obvious (KSR Int’l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Fairfield and Choi’s base devices are similar rule learning and inference prediction system for motor vehicles; however, Choi’s device has been improved by extending it to not only predicting rules that apply to itself but to other vehicles. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Choi’s known improvement to Fairfield using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow more comprehensive set of rules and data for autonomous driving and networked traffic infrastructure control.
Fairfield further teaches:
and identify at least one traffic rule described by the probabilistic model based at least in part on the request data and the evidence data; output traffic rule information based at least in part on the request data and the evidence data, the traffic rule information relating to the identified at least one of the traffic rules described by the probabilistic model, (Fairfield: Col. 13, lns. 24-33; a likelihood of existence of the construction zone on the road, based on the information and respective reliability metrics of the plurality of sources of information [can be] received from the plurality of sources at the computing device configured to control the vehicle 402)
And Choi further teaches:
wherein the traffic rule information comprises a probability that the at least one second motor vehicle will perform the action, and wherein the traffic rule information is considered by the controller in determining the output data (Choi: US 20160132728 A1 ¶ 070; The computer may cause the vehicle to take particular actions in response to the predicted actions of the surrounding objects. For example, if the computer 110 determines that another car approaching the vehicle is turning, for example based on the car's turn signal or in which lane the car is, at the next intersection as noted above, the computer may slow the vehicle down as it approaches the intersection. In this regard, the predicted behavior of other objects is based not only on the type of object and its current trajectory, but also based on some likelihood that the object may or may not obey traffic rules or pre-determined behaviors.) 
Regarding claim 11, as detailed above, Fairfield teaches the invention as detailed with respect to claim 1. Fairfield further teaches:
wherein the evidence data comprises sensor data of the at least one sensor of the motor vehicle (Fairfield: Col. 22, lns. 18-21; the computing device may be configured to detect the construction zone sign based on information received from multiple sources such as the image-capture device, the LIDAR sensor, and the RADAR sensor)
and wherein the assigned degree of reliability describes at least one of a measurement or evaluation error of the sensor data (Fairfield: Col. 22, lns. 33-36; the vehicle 402 may be travelling in a portion of the road 404 where some electric noise or jamming signals may exist, and thus the LIDAR and/or RADAR signals may not operate correctly.)
and an algorithmic reliability of a prediction unit of the controller (Fairfield: Col. 22, lns. 41-52; the computing device may be configured to rank the plurality of sources of information based on a condition of the road 404 (e.g., fog, electronic jamming, etc.) and/or based on the respective reliability metric assigned to each source of the plurality of sources. The ranking may be indicative of which sensor(s) to rely on or give more weight to in detecting the construction zone sign. As an example, if fog is present in a portion of the road, then the LIDAR and RADAR sensors may be ranked higher than the image-based device, and information received from the LIDAR and/or RADAR sensor may be given more weight than respective information received from the image-capture device.)
Regarding claim 12, as detailed above, Fairfield teaches the invention as detailed with respect to claim 1. While Fairfield does not explicitly teach:
wherein the inference unit comprises an interpreter for a probabilistic programming language in which the probabilistic model is described; Fairfield does teach: 
A method of recognizing construction site by using a probabilistic data model in combination of pre-existing map data and sensor data, each evaluated for reliability independently and in combination using probabilistic methods (Fairfield: Col. 15, lns. 14-34; the computing device may be configured to generate a probabilistic model (e.g., a Gaussian distribution), based on the information relating to detection of the construction zone received from the plurality of sources and the respective reliability metrics assigned to the plurality of sources, to determine the likelihood of the existence of the construction zone. For example, the likelihood of the existence of the construction zone may be determined as a function of a set of parameter values that are determined based on the information from the plurality of sources and the respective reliability metrics. In this example, the likelihood may be defined as equal to probability of an observed outcome (the existence of the construction zone) given those parameter values. Those skilled in the art will appreciate that determining the likelihood function may involve distinguishing between discrete probability distribution, continuous probability distribution, and mixed continuous-discrete distributions, and that several types of likelihood exist such as log likelihood, relative likelihood, conditional likelihood, marginal likelihood, profile likelihood, and partial likelihood.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Fairfield teaches the limitation based on the logic that Fairfield discloses the claimed invention except for the use of a probabilistic programing language; but it would have been an obvious matter of design choice to use a probabilistic programing language since applicant has not disclosed that a probabilistic programing language solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well when implemented using any common software or hardware implementation method that can accommodate probabilistic model development.
Regarding claim 13, as detailed above, Fairfield teaches the invention as detailed with respect to claim 1. Fairfield further teaches:
wherein the traffic regulations comprise statutory provisions (Fairfield: Col. 22, lns. 53-60; method 500 includes determining, using the computing device, a type of the construction zone sign in the one or more image portions. Various types of construction zone signs may exist. One construction zone sign type may be related to regulating speed limits when approaching and passing through a construction zone on a road.)
Regarding claim 15, as detailed above, Fairfield teaches the invention as detailed with respect to claim 1. Fairfield further teaches:
wherein the traffic rules comprise at least one of experience rules (Fairfield: Col. 12, lns. 60-67 Col. 13, lns. 01-23; the computing device may be configured to receive the traffic information indicative of behavior of the other vehicles 414A-B on the road 404. In this example, to determine the likelihood, the computing device may be configured to determine a change in nominal speed and flow of traffic of the other vehicles 414A-B based on the traffic information.)
and prediction information describing a future behavior of a road user (Chang: ¶ 098; When the boundaries of objects 512 and 514 at time t+1 overlap, a collision is predicted. In some cases, when a risk monitoring process detects that the boundaries of objects 512 and 514 overlap and the speeds of the objects drop swiftly to zero, a collision is detected.)
Regarding claim 16, as detailed above, Fairfield teaches the invention as detailed with respect to claim 1. Fairfield further teaches:
wherein the evidence data comprises one or more hypotheses for a circumstance described by the evidence data, and wherein each hypothesis is assigned a degree of reliability (Fairfield: Col. 23, lns. 06-33; each source of information of the plurality of sources of information may be assigned a respective reliability metric. The reliability metric may be indicative of a level of confidence of the detection of the construction zone based on respective information received from that source of information. As an example for illustration, the traffic information may be more reliable in detecting the construction zone than the RADAR-based information; in other words, the computing device may be configured to detect, based on the traffic information, existence of a construction zone with level of confidence that is higher than a respective level of confidence of detecting the construction zone based on the RADAR-based information. In this example, the source of the traffic information may be assigned a higher reliability metric than the RADAR unit, which may be the source of the RADAR-based information. In examples, the reliability metric may be determined based on previously collected data from a plurality of driving situations. Referring back to FIG. 3, at block 304, the method 300 includes determining, using the computing device, a likelihood of existence of the construction zone on the road, based on the information and respective reliability metrics of the plurality of sources of information. As an example, in FIG. 4, based on the information relating to detection of the construction zone and received from the plurality of sources at the computing device configured to control the vehicle 402, the computing device may be configured to determine a likelihood of existence of the construction zone on the road 404)
Regarding claim 17, Fairfield teaches a method of:
A method for operating a vehicle guidance system of a motor vehicle (Fairfield: Clm 001; A method, comprising: receiving, at a computing device configured to control a vehicle)
wherein the vehicle guidance system is configured to guide the motor vehicle in an at least partly automated manner (Fairfield: Col. 3, lns. 17-22; the autonomous vehicle may be configured to detect the construction zone and drive through the construction zone safely.)
wherein the vehicle guidance system has a controller configured to determine output data based at least in part on input data (Fairfield: Col. 3, lns. 13-36; a computing device, configured to control the vehicle, may be configured to receive, from an image-capture device coupled to the computing device, one or more images of a vicinity of the road on which the vehicle is travelling [which is used] to detect a construction zone sign [inter alia and] modify a control strategy associated with a driving behavior of the vehicle; and control the vehicle based on the modified control strategy)
the output data being used to actuate at least one actuator of the motor vehicle to implement the at least partly automated operation of the motor vehicle (Fairfield: Col. 18, lns. 09-20; a given control strategy may comprise a program or computer instructions that characterize actuators controlling the vehicle 402 (e.g., throttle, steering gear, brake, accelerator, or transmission shifter) based on the determined likelihood.)
wherein the input data comprises sensor data of at least one sensor of the motor vehicle (Fairfield: Col. 3, lns. 13-36; [vehicle] may be configured to receive, from an image-capture device coupled to the computing device, one or more images of a vicinity of the road on which the vehicle is travelling. Also, the computing device may be configured to determine one or more image portions in the one or more images that may depict sides of the road at a predetermined height range. Further, the computing device may be configured to detect a construction zone sign in the one or more image portions, and determine a type of the construction zone sign in the one or more image portions. Accordingly, the computing device may be configured to modify a control strategy associated with a driving behavior of the vehicle)
wherein the controller comprises an inference unit having a probabilistic model (Fairfield: Col. 15, lns. 14-34; the computing device may be configured to generate a probabilistic model (e.g., a Gaussian distribution), based on the information relating to detection of the construction zone received from the plurality of sources and the respective reliability metrics assigned to the plurality of sources, to determine the likelihood of the existence of the construction zone. For example, the likelihood of the existence of the construction zone may be determined as a function of a set of parameter values that are determined based on the information from the plurality of sources and the respective reliability metrics. In this example, the likelihood may be defined as equal to probability of an observed outcome (the existence of the construction zone) given those parameter values. Those skilled in the art will appreciate that determining the likelihood function may involve distinguishing between discrete probability distribution, continuous probability distribution, and mixed continuous-discrete distributions, and that several types of likelihood exist such as log likelihood, relative likelihood, conditional likelihood, marginal likelihood, profile likelihood, and partial likelihood.)
configured to  describe traffic rules (Fairfield: Col. 12, lns. 60-67 Col. 13, lns. 01-23; information relating to detection of the construction zone may include map information related to prior or preexisting maps. For example, the map information may include information associated with traffic signs 416A-B, a number of lanes on the road 404, locations of lane boundaries, etc. The prior maps may be populated with existing signs manually or through electronic detection of the existing signs. However, the map information may not include information relating to recent road changes due to temporary road work that may cause changes to road lanes [furthermore] each source of information of the plurality of sources of information may be assigned a respective reliability metric. The reliability metric may be indicative of a level of confidence of the detection of the construction zone based on respective information received from that source of information [such as vehicle sensors, such that] the computing device may be configured to detect, based on the traffic information, existence of a construction zone with level of confidence that is higher than a respective level of confidence of detecting the construction zone based on the [sensor data used alone. Finally] the reliability metric may be determined based on previously collected data from a plurality of driving situations) (Fairfield: Fig. 003; simplified example flow chart])
wherein the probabilistic model comprises facts and inference rules respectively corresponding to the traffic rules (Fairfield: Col. 16, lns. 64-67 Col. 17, lns. 01-07; comprise sets of rules associated with traffic interaction in various driving contexts such as approaching a construction zone. The control strategy may comprise rules that determine a speed of the vehicle and a lane that the vehicle may travel on while taking into account safety and traffic rules and concerns (e.g., changes in road geometry due to existence of a construction zone, vehicles stopped at an intersection and windows-of-opportunity in yield situation, lane tracking, speed control, distance from other vehicles on the road, passing other vehicles) (Fairfield: Col. 17, lns. 9-16; in approaching a construction zone, the computing device may be configured to modify or select, based on the determined likelihood of the existence of the construction zone, a control strategy comprising rules for actions that control the vehicle speed to safely maintain a distance with other objects and select a lane that is considered safest given road changes due to the existence of the construction zone.)
While Fairfield does not explicitly teach:
the method comprising: receiving, by the inference unit, request data and evidence data; Fairfield does teach: 
A method of recognizing construction site by using a combination of pre-existing map data and sensor data, each evaluated for reliability independently and in combination, in which, an increasing likelihood of entering a construction site can trigger the control system to consider additional sensor data (Fairfield: Col. 17, lns. 19-24; the computing device may be configured to utilize sensor information, received from on-board sensors on the vehicle 402 or off-board sensors in communication with the computing device, in making a navigation decision rather than preexisting map information that may not include information and changes relating to the construction zone) (Fairfield: Col. 22, lns. 41-52; the computing device may be configured to rank the plurality of sources of information based on a condition of the road . . . and/or based on the respective reliability metric assigned to each source of the plurality of sources. The ranking may be indicative of which sensor(s) to rely on or give more weight) (Fairfield: Col. 15, lns. 14-34; the likelihood of the existence of the construction zone may be determined as a function of a set of parameter values that are determined based on the information from the plurality of sources and the respective reliability metrics. In this example, the likelihood may be defined as equal to probability of an observed outcome (the existence of the construction zone) given those parameter values.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Fairfield teaches the limitation based on the logic that Fairfield is indicating that once the probability of entering a construction zone is high enough, the computing device (inference unit here) can request additional sensor processing be used rather than preexisting map information; as such, to a person of ordinary skill in the art that would make obvious that the unit can request data and evidence data.
Fairfield further teaches:
wherein the evidence data is derived from the input data and relates to traffic rules wherein each item of evidence data is assigned a degree of reliability (Fairfield: Col. 10, lns. 63-67 Col. 11, lns. 01-04; receiving, at a computing device configured to control a vehicle, from a plurality of sources of information, information relating to detection of a construction zone on a road on which the vehicle is travelling, and each source of information of the plurality of sources of information may be assigned a respective reliability metric indicative of a level of confidence of the detection of the construction zone based on the information received from that source of information.)
Fairfield does not explicitly teach:
and wherein the request data comprises a query as to whether at least one second motor vehicle will perform an action; ; however, Choi does teach:
and wherein the request data comprises a query as to whether at least one second motor vehicle will perform an action; (Choi: US 20160132728 A1 ¶ 071; In another example, the system may include a [queryable] library of rules about object performance in various situations. For example, a car in a left-most lane that has a left-turn arrow mounted on the light will very likely turn left when the arrow turns green. The library may be built manually, or by the vehicle's observation of other vehicles (autonomous or not) on the roadway. The library may begin as a human-built set of rules which may be improved by vehicle observations. Similarly, the library may begin as rules learned from vehicle observation and have humans examine the rules and improve them manually. This observation and learning may be accomplished by, for example, tools and techniques of machine learning.) (Choi: US 20160132728 A1 ¶ 070; predicted behavior of other objects is based not only on the type of object and its current trajectory, but also based on some likelihood that the object may or may not obey traffic rules or pre-determined behaviors.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fairfield with the teachings of Choi because the use of a known technique to improve similar methods in the same way is obvious (KSR Int’l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Fairfield and Choi’s base methods are similar rule learning and inference prediction system for motor vehicles; however, Choi’s method has been improved by extending it to not only predicting rules that apply to itself but to other vehicles. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Choi’s known improvement to Fairfield using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow more comprehensive set of rules and data for autonomous driving and networked traffic infrastructure control.
Fairfield further teaches:
and identifying, by the inference unit, at least one traffic rule described by the probabilistic model based at least in part on the request data and the evidence data; outputting, by the inference unit, traffic rule information based at least in part on the request data and the evidence data the traffic rule information relating to the identified at least one traffic rule described by the probabilistic model(Fairfield: Col. 13, lns. 24-33; a likelihood of existence of the construction zone on the road, based on the information and respective reliability metrics of the plurality of sources of information [can be] received from the plurality of sources at the computing device configured to control the vehicle 402).
And Choi further teaches:
wherein the traffic rule information comprises a probability that the at least one second motor vehicle will perform the action, and wherein the traffic rule information is considered by the controller in determining the output data (Choi: US 20160132728 A1 ¶ 070; The computer may cause the vehicle to take particular actions in response to the predicted actions of the surrounding objects. For example, if the computer 110 determines that another car approaching the vehicle is turning, for example based on the car's turn signal or in which lane the car is, at the next intersection as noted above, the computer may slow the vehicle down as it approaches the intersection. In this regard, the predicted behavior of other objects is based not only on the type of object and its current trajectory, but also based on some likelihood that the object may or may not obey traffic rules or pre-determined behaviors.)
Regarding claim 18, Fairfield teaches a method of:
A tangible, non-transitory computer-readable media storing computer-readable instructions that when executed by one or more processors cause the one or more processors to perform operations for (Fairfield: Clm 009; A non-transitory computer readable medium having stored thereon instructions executable by a computing device of a vehicle to cause the computing device to perform functions)
operating a vehicle guidance system of a motor vehicle (Fairfield: Col. 3, lns. 17-22; the autonomous vehicle may be configured to detect the construction zone and drive through the construction zone safely.)
wherein the vehicle guidance system is configured to guide the motor vehicle in an at least partly automated manner (Fairfield: Col. 3, lns. 13-36; a computing device, configured to control the vehicle, may be configured to receive, from an image-capture device coupled to the computing device, one or more images of a vicinity of the road on which the vehicle is travelling [which is used] to detect a construction zone sign [inter alia and] modify a control strategy associated with a driving behavior of the vehicle; and control the vehicle based on the modified control strategy).
wherein the vehicle guidance system has a controller configured to determine output data based at least in part on input data, the output data to be used to actuate at least one actuator of the motor vehicle to implement the at least partly automated operation of the motor vehicle (Fairfield: Col. 18, lns. 09-20; a given control strategy may comprise a program or computer instructions that characterize actuators controlling the vehicle 402 (e.g., throttle, steering gear, brake, accelerator, or transmission shifter) based on the determined likelihood.)
wherein the input data comprises sensor data of at least one sensor of the motor vehicle (Fairfield: Col. 3, lns. 13-36; [vehicle] may be configured to receive, from an image-capture device coupled to the computing device, one or more images of a vicinity of the road on which the vehicle is travelling. Also, the computing device may be configured to determine one or more image portions in the one or more images that may depict sides of the road at a predetermined height range. Further, the computing device may be configured to detect a construction zone sign in the one or more image portions, and determine a type of the construction zone sign in the one or more image portions. Accordingly, the computing device may be configured to modify a control strategy associated with a driving behavior of the vehicle)
wherein the controller comprises an inference unit having a probabilistic model (Fairfield: Col. 15, lns. 14-34; the computing device may be configured to generate a probabilistic model (e.g., a Gaussian distribution), based on the information relating to detection of the construction zone received from the plurality of sources and the respective reliability metrics assigned to the plurality of sources, to determine the likelihood of the existence of the construction zone. For example, the likelihood of the existence of the construction zone may be determined as a function of a set of parameter values that are determined based on the information from the plurality of sources and the respective reliability metrics. In this example, the likelihood may be defined as equal to probability of an observed outcome (the existence of the construction zone) given those parameter values. Those skilled in the art will appreciate that determining the likelihood function may involve distinguishing between discrete probability distribution, continuous probability distribution, and mixed continuous-discrete distributions, and that several types of likelihood exist such as log likelihood, relative likelihood, conditional likelihood, marginal likelihood, profile likelihood, and partial likelihood.)
configured to describe traffic rules (Fairfield: Col. 12, lns. 60-67 Col. 13, lns. 01-23; information relating to detection of the construction zone may include map information related to prior or preexisting maps. For example, the map information may include information associated with traffic signs 416A-B, a number of lanes on the road 404, locations of lane boundaries, etc. The prior maps may be populated with existing signs manually or through electronic detection of the existing signs. However, the map information may not include information relating to recent road changes due to temporary road work that may cause changes to road lanes [furthermore] each source of information of the plurality of sources of information may be assigned a respective reliability metric. The reliability metric may be indicative of a level of confidence of the detection of the construction zone based on respective information received from that source of information [such as vehicle sensors, such that] the computing device may be configured to detect, based on the traffic information, existence of a construction zone with level of confidence that is higher than a respective level of confidence of detecting the construction zone based on the [sensor data used alone. Finally] the reliability metric may be determined based on previously collected data from a plurality of driving situations.) (Fairfield: Fig. 003; simplified example flow chart])
wherein the probabilistic model comprises facts and inference rules respectively corresponding to the traffic rules, the operations comprising: (Fairfield: Col. 16, lns. 64-67 Col. 17, lns. 01-07; comprise sets of rules associated with traffic interaction in various driving contexts such as approaching a construction zone. The control strategy may comprise rules that determine a speed of the vehicle and a lane that the vehicle may travel on while taking into account safety and traffic rules and concerns (e.g., changes in road geometry due to existence of a construction zone, vehicles stopped at an intersection and windows-of-opportunity in yield situation, lane tracking, speed control, distance from other vehicles on the road, passing other vehicles) (Fairfield: Col. 17, lns. 9-16; in approaching a construction zone, the computing device may be configured to modify or select, based on the determined likelihood of the existence of the construction zone, a control strategy comprising rules for actions that control the vehicle speed to safely maintain a distance with other objects and select a lane that is considered safest given road changes due to the existence of the construction zone.)
While Fairfield does not explicitly teach: 
receiving, by the inference unit, request data and evidence data; Fairfield does teach: 
A method of recognizing construction site by using a combination of pre-existing map data and sensor data, each evaluated for reliability independently and in combination, in which, an increasing likelihood of entering a construction site can trigger the control system to consider additional sensor data (Fairfield: Col. 17, lns. 19-24; the computing device may be configured to utilize sensor information, received from on-board sensors on the vehicle 402 or off-board sensors in communication with the computing device, in making a navigation decision rather than preexisting map information that may not include information and changes relating to the construction zone) (Fairfield: Col. 22, lns. 41-52; the computing device may be configured to rank the plurality of sources of information based on a condition of the road . . . and/or based on the respective reliability metric assigned to each source of the plurality of sources. The ranking may be indicative of which sensor(s) to rely on or give more weight) (Fairfield: Col. 15, lns. 14-34; the likelihood of the existence of the construction zone may be determined as a function of a set of parameter values that are determined based on the information from the plurality of sources and the respective reliability metrics. In this example, the likelihood may be defined as equal to probability of an observed outcome (the existence of the construction zone) given those parameter values.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Fairfield teaches the limitation based on the logic that Fairfield is indicating that once the probability of entering a construction zone is high enough, the computing device (inference unit here) can request additional sensor processing be used rather than preexisting map information; as such, to a person of ordinary skill in the art that would make obvious that the unit can request data and evidence data.
wherein the evidence data is derived from the input data and relates to traffic rules,  wherein each item of the evidence data is assigned a degree of reliability
Fairfield further teaches:
wherein the evidence data is derived from the input data and relates to traffic rules and wherein each item of the evidence data is assigned a degree of reliability (Fairfield: Col. 10, lns. 63-67 Col. 11, lns. 01-04; receiving, at a computing device configured to control a vehicle, from a plurality of sources of information, information relating to detection of a construction zone on a road on which the vehicle is travelling, and each source of information of the plurality of sources of information may be assigned a respective reliability metric indicative of a level of confidence of the detection of the construction zone based on the information received from that source of information.)
Fairfield does not explicitly teach:
and wherein the request data comprises a query as to whether at least one second motor vehicle will perform an action; however, Choi does teach:
and wherein the request data comprises a query as to whether at least one second motor vehicle will perform an action(Choi: US 20160132728 A1 ¶ 071; In another example, the system may include a [queryable] library of rules about object performance in various situations. For example, a car in a left-most lane that has a left-turn arrow mounted on the light will very likely turn left when the arrow turns green. The library may be built manually, or by the vehicle's observation of other vehicles (autonomous or not) on the roadway. The library may begin as a human-built set of rules which may be improved by vehicle observations. Similarly, the library may begin as rules learned from vehicle observation and have humans examine the rules and improve them manually. This observation and learning may be accomplished by, for example, tools and techniques of machine learning.) (Choi: US 20160132728 A1 ¶ 070; predicted behavior of other objects is based not only on the type of object and its current trajectory, but also based on some likelihood that the object may or may not obey traffic rules or pre-determined behaviors.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fairfield with the teachings of Choi because the use of a known technique to improve similar devices in the same way is obvious (KSR Int’l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Fairfield and Choi’s base devices are similar rule learning and inference prediction system for motor vehicles; however, Choi’s device has been improved by extending it to not only predicting rules that apply to itself but to other vehicles. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Choi’s known improvement to Fairfield using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow more comprehensive set of rules and data for autonomous driving and networked traffic infrastructure control.
Fairfield further teaches:
and identifying, by the inference unit, at least one traffic rule described by the probabilistic model based at least in part on the request data and the evidence data; outputting, by the inference unit, traffic rule information based at least in part on the request data and the evidence data, the traffic rule information relating to and identifying, by the inference unit, at least one traffic rule described by the probabilistic model based at least in part on the request data and the evidence data; outputting, by the inference unit, traffic rule information based at least in part on the request data and the evidence data, the traffic rule information relating to the identified at least one traffic rule described by the probabilistic model, (Fairfield: Col. 13, lns. 24-33; a likelihood of existence of the construction zone on the road, based on the information and respective reliability metrics of the plurality of sources of information [can be] received from the plurality of sources at the computing device configured to control the vehicle 402)
wherein the traffic rule information comprises a probability that the at least one second motor vehicle will perform the action, and wherein the traffic rule information is considered by the controller in determining the output data 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fairfield in view of Choi in view of Chang et al.(US 20180362031 A1) (hereinafter Chang). As regards the individual claims:
Regarding claim 14, as detailed above, Fairfield as modified by Choi teaches the invention as detailed with respect to claim 1. While neither Fairfield, Choi, or Chang explicitly teach:
wherein the controller further comprises a selection unit configured to select the probabilistic model from a plurality of probabilistic models assigned to geographical areas of application based at least in part on a geographical position of the motor vehicle; Chang does teach: .
A method of improving autonomous driving by using multiple risk assessment models from multiple sources based upon a geographical location, including based on the type of environmental conditions in each geolocation (Chang: ¶ 121; in addition to the prediction or detection performed by the risk monitoring process of the AV system, the risk may be predicted or detected by another source . . . To determine if the risk has been reported and if the risk is real, the risk reporting process may evaluate . . . Geographic zones. Referring to FIG. 7, the risk reporting process defines a zone of a risk. When two zones (e.g., 712 and 714) are close to one another, their associated risks may be identical or similar. In contrast, when a zone (e.g., 716) is far away from another zone, it may involve a dissimilar or different risk. [furthermore] In one embodiment, a geolocation is taken into account. For example, the number of reports of a risk in an area with a high population density (e.g., a metropolitan area) is expected to be higher than in an area with a low population density (e.g., a rural area)).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Fairfield teaches the limitation based on the logic that the decision to operate additional models locally or remotely and to tune or change the type of probabilistic model based upon the circumstances existing in each of those locations would be render obvious selecting the probabilistic model from a plurality of probabilistic models assigned to geographical areas of application based at least in part on a geographical position of the motor vehicle to a person of ordinary skill in the art.
Chang further teaches:
the geographic position being determined by a position determination unit of the motor vehicle (Chang: ¶ 119; [0119] The potential risk or the existing risk is determined automatically from a risk monitoring process. A report of a risk includes snapshot or temporal signals from sensors, such as images, radar signals, lidar signals, GPS signals, or speed signals, or combinations of them).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fairfield with the teachings of Chang based on a motivation to implement a risk evaluation and sensor data synthetization approach to autonomous driving
Response to Arguments
Applicant's remarks filed March 11, 2022 with respect to rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Applicant argues with respect to claims 10-13 and 15-18 that “Fairfield's probabilistic model does not ‘describe traffic rules,’ and does not ‘comprise[] facts and inference rules respectively corresponding to the traffic rules [but rather generates] information relating to detection of the construction zone." (Applicant’s Response, March 11, 2022, pgs. 7).
Examiner respectfully disagrees and notes that “information relating to detection of the construction zone” are “facts and inference rules respectively corresponding to the traffic rules.” Fairfield’s stated inventive goal is “a control strategy associated with a driving behavior of the vehicle, based on the type of the construction zone sign” (Fairfield: col. 01, lns 35-39) which relies upon “determin[ing] whether a lane shift and/or speed change are required [by utilizing] sensor information received from on-board or off-board sensors in making a navigation decision rather than preexisting map” (Fairfield: col. 24, lns. 01-08, emphasis added) because “various types of construction zone signs may exist to regulate speed limits when approaching and passing through the construction zone, describe lane changes, closure, reduction, merger, etc., and describe temporary changes to direction of travel on the road” (Fairfield: col. 27, lns. 11-18). In other words, Fairfield’s goal is to control a vehicle with inferred traffic rules, such as speed limits, rather than following the rules defined in a pre-existing map. (Fairfield: Col. 17, lns. 9-16; in approaching a construction zone, the computing device may be configured to modify or select, based on the determined likelihood of the existence of the construction zone, a control strategy comprising rules for actions that control the vehicle speed to safely maintain a distance with other objects and select a lane that is considered safest given road changes due to the existence of the construction zone.) Determination of the likelihood of the existence of the construction zone is an intermediary step in inferring such rules.
One step in Fairfield’s method of inferring if rules exist and, if so, if those rules apply to the ego vehicle is “generat[ing] a probabilistic model (e.g., a Gaussian distribution), based on the information relating to detection of the construction zone received from the plurality of sources and the respective reliability metrics assigned to the plurality of sources, to determine the likelihood of the existence of the construction zone” (Fairfield: col. 15, lns. 15-22). Consequently, Fairfield’s determining of the existence of a construction site is an intermediary step in determining if inferred traffic rules exist and apply to the control scheme of the vehicle. If there is a low probability of a construction site, there is a low probability of inferred rules, if there is a high probability of a construction site, more sign observational data is used to infer the exact rules (Fairfield: col. 26, ln. 64 - col. 27 ln. 15; Based on the likelihood (e.g., the likelihood exceeds a predetermined threshold), the computing device may be configured to determine existence of a construction zone sign indicative of an approaching construction zone. Further, the computing device may be configured to determine a type of the construction zone sign to determine [as] to modify control strategy of the vehicle based on the determined type of the construction zone sign[such as] to regulate speed).
Fairfield further teaches that the application of such inferred rules to the ego vehicle can be acted upon probabilistically by applying the inferred rules in a continuous manner instead of selectively, further indicating that the rules are probabilistically determined (Fairfield: col. 17, ln. 32 - col. 18, ln. 03; a continuum of driving modes or states based on the determined likelihood [can be applied] to cause a smooth transition from a given set of driving rules to another set of driving rules of the multiple sets of driving rules, based on the determined likelihood.)
Applicant’s arguments that Fairfield only uses a probabilistic model to generate information relating to detection of the construction zone but not to infer rules does not fully consider that determining if a traffic zone exists is a only one step in determining if inferred rules exist or that such a determination can be made and implemented probabilistically. Consequently, Applicant's arguments with respect to obviousness of claims 11, 17, and 23 have been fully considered but they are not persuasive.
Applicant further argues in reference to claim 10 that “Fairfield's [] ‘request data" does not "comprise[] a query as to whether at least one second motor vehicle will perform an action’ as claimed.” (Applicant’s Response, March 11, 2022, pgs. 7). These arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include: Wray et al. (US 10654476 B2) which discloses a method of autonomous vehicle management which processes sensor data with respect to an external object using a probabilistic model. Ishikawa (US 20180370530 A1) which teaches a predicting apparatus with an acquiring unit that acquires a movement history of another vehicle from the other vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                        /MACEEH ANWARI/                                                                                  Primary Examiner, Art Unit 3663